Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17105529 filed on 11/26/2020 is presented for examination by the examiner. Following the Restriction/Election requirement of 11/07/2022, claims 9-15 have been withdrawn by the Applicant. 

Election/Restrictions
Applicant’s election without traverse of invention of Species I (Figs. 1-2) including claims 1-8 and 16-20 in the reply filed on 11/30/2022 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II (Figs. 3-4), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2022.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant' s claim for priority based on continuation of application 16181369 filed 11/06/2018.


Drawings

The applicant’s drawings submitted are not acceptable for examination purposes.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base inventive features recited in claim 16 as “the first movable part includes a worm gear, and the second movable part member includes a worm” as well as that “the first movable part or the second movable part includes a gear set” as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Specifically, claim 16 recites the phrase limitations for “ a power machine coupled to the second movable part to be able to drive the second movable part to rotate about a rotary axis, thereby driving the first movable part, and the first movable part is able to drive the lens barrel to perform a linear reciprocating motion along a moving axis that is non-parallel to the rotary axis”. However, there is no support for this phrase limitation in the specification of the present application or the parent application. Specifically, given the structures and the coupling connections of the first and second movable parts e.g. with worm gear, the first movable part is drives the lens barrel to perform the noted linear reciprocating motion along a moving axis, but such moving axis is parallel to the rotary axis of the power machine and the second movable part, which is clearly depicted in drawings of Figs. 1-2 and related descriptions. Hence it is unclear how can the moving axis of the linear reciprocating motion possibly be not parallel to the rotary axis? It is suggested to amend the claims and provide explanations for the clear support of the claimed subject matter in order to remove the specification objection. 
Claims 17-29 depend on claim 16 and therefore inherit the same deficiencies. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “to be able to” and “able to” in claims 1-2 and 16-17 are relative terms which renders the claim indefinite. The term “able to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the above claims use the above terms to describe certain attributes of the lens device, but the claims, or specification do not explain to what extent does this possible “ability” need to be applicable? Under what conditions does the ability extent to? Moreover, are there additional elements or structures that need to be present, in order that the above functionality is met? Due to the above reasons the above instances in the noted claims will be treated as optional to the extent of the recited structures. It is suggested to amend the claims to clearly and positively recite all the functional configurations of the lens device. 
Claims 1-8 depend on claim 1 and therefore inherit the same deficiencies. 
Claims 17-29 depend on claim 16 and therefore inherit the same deficiencies. 

Claim 16   recites the phrase limitation for “a power machine coupled to the second movable part to be able to drive the second movable part to rotate about a rotary axis, thereby driving the first movable part, and the first movable part is able to drive the lens barrel to perform a linear reciprocating motion along a moving axis that is non-parallel to the rotary axis”. However, this phrase limitation is confusing because it is unclear how it can be understood and treated given that there is no support for this phrase limitation in the specification of the present application or the parent application. Specifically, given the structures and the coupling connections of the first and second movable parts e.g. with worm gear, the first movable part is drives the lens barrel to perform the noted linear reciprocating motion along a moving axis, but such moving axis is parallel to the rotary axis of the power machine and the second movable part, which is clearly depicted in drawings of Figs. 1-2 and related descriptions. Hence it is unclear how can the moving axis of the linear reciprocating motion possibly be not parallel to the rotary axis? Does the non-parallel relationship mean that the axis may be offset, or nearly parallel to the design and configuration tolerances, or does the term non-parallel refer to some other configuration of the two axes? The above phrase limitation will be treated broadly to the extent understood and supported by the drawings such that any of the above options or their combination may read on the claim limitations. It is suggested to amend the claims and provide explanations for the clear support of the claimed subject matter in order to remove the specification objection. 
Claims 17-29 depend on claim 16 and therefore inherit the same deficiencies. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (hereafter Liu, of record, see Information disclosure form dated 11/06/2018) US 20120182532 A1in view of Ishino et al. (hereafter Ishino, of record) US 5237362 A.
In regard to independent claim 1, Liu teaches (see Figs. 1-3) a lens device (as automatic focus system 1 of a projector with focusing module 50, see Abstract, paragraphs [02, 08-11, 15-16,20-26]) comprising: 
a lens barrel (i.e. as projecting lens 12 with its barrel structure as depicted in Figs. 1-3, paragraphs [15-16,20-26]); 
a lens disposed in the lens barrel (i.e. as projecting lens(es) 12 in its barrel structure as depicted in Figs. 1-3, paragraphs [15-16,20-26]);  
5a linear reciprocating motion mechanism (focusing module, 50, paragraphs [15-16,20-26]), comprising: 
a first movable part coupled to the lens barrel (i.e. cam 51, paragraphs [15-16,20-26]); and 
a second movable part coupled to the first movable part (i.e. gears 54, paragraphs [15-16,20-26]); and 
a power machine (driving device 53 stepper motor, paragraphs [07, 15-16,20-23]) coupled to the second movable part  (i.e. gears 54) to be able to drive the second movable part to rotate (i.e. to rotate gears 54, paragraphs [20-22]), thereby driving the first movable part (i.e. driving cam 51, paragraphs [20-22]), and the first movable part is able to 10drive the lens barrel to perform a linear reciprocating motion (i.e. as cam 51 drives projecting lens 12 along the optical axis for focusing, paragraphs [20-22]; note that the above limitations following the potential and conditional term “able to” are not positively recited and are treated as optional), 
wherein the first movable part (51) comprises a first rotating part and a second rotating part (i.e. as  51 has the axle 511 and cam face 512 parts as predetermined terrain with inclined, curved face, paragraphs [20-22], as depicted in Fig. 3), a center rotating axis of the first rotating 15part is coaxial with a non-center rotating axis of the second rotating part (i.e. as center rotating axle part 511 of cam 51 is coaxial with non-center rotational axle of 512 as 512 inclined terrain is on one side of axle 511 i.e. the axis of rotation of 512 is not the central axis of cam inclined terrain 512, see paragraphs [20-22], as clearly depicted in Fig. 3), and the second rotating part is abutted against the lens barrel (i.e. as 512 abuts 12 at 121 guiding portion, paragraphs [20-22], as depicted in Fig. 3).  
But Liu does not specify that the second movable part is rotatable by N turns by the power machine(i.e. motor and gears 54), the first movable part is rotated by one turn (i.e. cam 51), and N is greater than or equal to 10 (i.e. as Liu is silent as to exact transmission gear reduction ratio of the focusing module). 
However, Ishino teaches in the same field of invention of a Varifocal lens (see Figs. 3-6, 15-18, Title, Abstract, col. 4 lines 3-63, col. 13 line 38-col. 14 line 61, col. 48 line 32-col. 49 line 47, also with motor 33, driving gear 34, gear means 70, driving lead screw/nut 6,15 for driving lens Lm, Ls in lens barrel 10,20 for focusing), and further teaches that when the second movable part is rotated by N turns, the first movable part is rotated by one turn, and N is greater than or equal to 10 (i.e. as driven gear, screw 6, 31 is rotated art low speed for focusing by driving gear 34, with low speed reduction gear ratio 1/20, col. 48 line 61-col. 49 line 39, allowing 
low speed control to improve the accuracy of the front lens group frame at the focusing time, 
see col. 52 lines 48-53, col. 54 lines -18, col. 48 line 62-col. 49 line 39). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ishino specifying the low speed transmission gear reduction ratio of e.g. 1/20 in varifocal lens with transmission gear means to the focusing module motor gears and cam in order to allow for low speed focusing control to improve the accuracy of the front lens group frame at the focusing time, (see Ishino, e.g. col. 52 lines 48-53, col. 54 lines -18, col. 48 line 62-col. 49 line 39). 
Regarding claim 2, the Liu-Ishino combination teaches the invention as set forth above and Liu teaches (see Figs. 1-3) that the lens device further comprises a case (2, paragraphs [15-16, 20-23]), the lens barrel comprises a projection (i.e. as guiding portion 121, paragraphs [20-21]), and the lens barrel is disposed in the case (i.e. as 12 is in 2, paragraphs [15-20]), wherein the first movable part is able to rotate and push 20the projection to move the lens barrel (i.e. as cam 51 rotates face 512 moving 121 portion and lens 12 along optical axis for focusing, paragraphs [20-22]; note that the above limitations following the potential and conditional term “able to” are not positively recited and are treated as optional).  
Regarding claim 3, the Liu-Ishino combination teaches the invention as set forth above and Liu teaches (see Figs. 1-3) that the shape of the projection is selected from the group of a rod shape, a sheet shape, a column shape, or an irregular shape (i.e. as the shape of guiding portion 121 depicted in Fig. 3, see paragraphs [20-21]).
Regarding claim 4, the Liu-Ishino combination teaches the invention as set forth above and Liu teaches (see Figs. 1-3) that the lens device further comprises a case (2, paragraphs [15-16, 20-23]), and the lens device comprises an elastic member disposed between the case and the lens barrel (i.e. as spring 122 between 12 and 2, paragraph [21]).  
Regarding claim 5, the Liu-Ishino combination teaches the invention as set forth above and Liu teaches (see Figs. 1-3) that the second movable part  (gears 54) comprises a first sub-movable part and a second sub-movable part that are coaxial (i.e. as 54 includes gears, e.g. middle coaxial gears with a larger and a smaller gears of 54, as depicted in Fig. 3, paragraphs [20-22]), the lens device further comprises a third movable part coaxial with the power machine (i.e. as gear part of gears 54 coaxial with driving motor 53, as depicted in Fig. 3, paragraphs [20-22]), the third movable part is coupled to the first sub-movable part (i.e. as depicted in Fig. 3, paragraphs [20-22]), and the second sub-movable part is coupled to the first movable part (i.e. also as depicted in Fig. 3, paragraphs [20-22]). 
Regarding claim 6, the Liu-Ishino combination teaches the invention as set forth above and Liu teaches (see Figs. 1-3) that the first movable part or the second movable part includes a gear set (i.e. both first gear part 54 includes gears and 51,511 also has part of the gears 54, paragraphs [20-22], as depicted in Fig. 1). 
Regarding claim 7, the Liu-Ishino combination teaches the invention as set forth above and Liu teaches (see Figs. 1-3) that the first movable part (51,511) or the 15second movable part (54) includes a friction wheel set (i.e. as 51 includes a friction axis 511 and wheel with surface part 512 that frictionally engages 122; gears 54 include left, center and right gear part of axle 511 that also frictionally engage, as depicted in Fig. 3, paragraphs [20-22]).  
Regarding claim 8, the Liu-Ishino combination teaches the invention as set forth above and Liu teaches (see Figs. 1-3) that a power machine (stepper motor 53) is chosen from the group of a step motor, a synchronous motor, and a permanent magnet synchronous motor (i.e. as stepper motor 53, paragraph [07, 15-16, 20-22]).  


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (hereafter Liu) US 20120182532 A1 in view of Ishino et al. (hereafter Ishino) US 5237362 A and further in view of Satodate et al. (hereafter Satodate) US 20050207026 A1. 
In regard to independent claim 16, Liu teaches (see Figs. 1-3) a lens device (as automatic focus system 1 of a projector with focusing module 50, see Abstract, paragraphs [02, 08-11, 15-16,20-26]) comprising: 
a lens barrel (i.e. as projecting lens 12 with its barrel structure as depicted in Figs. 1-3, paragraphs [15-16,20-26]); 
a lens disposed in the lens barrel (i.e. as projecting lens(es) 12 in its barrel structure as depicted in Figs. 1-3, paragraphs [15-16,20-26]);  
5a linear reciprocating motion mechanism (focusing module, 50, paragraphs [15-16,20-26]), comprising: 
a first movable part coupled to the lens barrel (i.e. cam 51, paragraphs [15-16,20-26]); and 
a second movable part coupled to the first movable part (i.e. gears 54, paragraphs [15-16,20-26]); and 
a power machine (driving device 53 stepper motor, paragraphs [07, 15-16,20-23]) coupled to the second movable part  (i.e. gears 54) to be able to drive the second movable part to rotate about a rotary axis (i.e. to rotate gears 54 about the 54 rotating axis, paragraphs [20-22]), thereby driving the first movable part (i.e. driving cam 51, paragraphs [20-22]), and the first movable part is able to 10drive the lens barrel to perform a linear reciprocating motion along a moving axis that is non-parallel to the rotary axis (i.e. as cam 51 drives and moves projecting lens 12 along the optical axis for focusing that is away or offset from 54 rotating axis, paragraphs [20-22], see also 112 issues noted above; note that the above limitations following the potential and conditional term “able to” are not positively recited and are treated as optional), 
wherein the first movable part (51) comprises a first rotating part and a second rotating part (i.e. as  51 has the axle 511 and cam face 512 parts, paragraphs [20-22]), a center of the first rotating 15part is coaxial with a non-center part of the second rotating part (i.e. as axle part 511 is coaxial with 512 as 512 is on the side of axle 511 i.e. not with the central part of cam face 512 since 512 is on the side of axle 511, see paragraphs [20-22], as clearly depicted in Fig. 3), and the second rotating part is abutted against the lens barrel (i.e. as 512 abuts 12 at 121 guiding portion, paragraphs [20-22], as depicted in Fig. 3).  
But Liu does not specify that the first movable part includes a worm gear, and the second movable part includes a worm with the moving axis that is non-parallel to the rotary axis (i.e. as Liu uses gears set/train for transmission of power and motion), and that the second movable part is rotatable by N turns by the power machine (i.e. motor and gears 54), the first movable part is rotated by one turn (i.e. cam 51), and N is greater than or equal to 10 (i.e. as Liu is silent as to exact transmission gear reduction ratio of the focusing module). 
However, Satodate teaches also in the same field of invention of optical module and camera module, (see Title, Abstract, Figs. 9-10, 1-2, paragraphs [04-08]) and further teaches and shows that worm and worm gear is an equivalent structure in the art with the worm (9) being the second movable part rotating about rotary axis of the drive shaft (8a) of the motor (8, see paragraphs [04-08]) and the worm gear/wheel (11) mounted on axis parallel to moving/optical axis of the lens (4,5) and which is non-parallel/perpendicular to rotary axis of second movable part/worm (9, i.e. as lens driver with worm 9 and worm gear/wheel 11 is used for moving the lens barrel for focusing, and is equivalent to gear train, see paragraphs [4-08], as depicted in Figs. 9-10, therefore able to provide for reduced torque and having its  transmission direction shifted by 90 degrees through the worm gear, and allowing for the reduced thickness of the of the lens driver, paragraphs 07-08]) . 
Therefore, because the worm with worm gear mounted and oriented on non-parallel axis, as taught and designed by Satodate, and gears set/train of Liu were art-recognized equivalents before the effective filing date of the instant invention, one of ordinary skill in the art would have found it obvious to substitute the configuration and design of worm and worm gear according to Satodate, for the gears set/train of Liu, as this provides for reduced torque and has its  transmission direction shifted by 90 degrees through the worm gear, and therefore allows for reduced thickness of the of the lens driver, (see Satodate paragraphs [07-08], also see MPEP §2144.06).
Further, Ishino teaches in the same field of invention of a Varifocal lens (see Figs. 3-6, 15-18, Title, Abstract, col. 4 lines 3-63, col. 13 line 38-col. 14 line 61, col. 48 line 32-col. 49 line 47, also with motor 33, driving gear 34, gear means 70, driving lead screw/nut 6,15 for driving lens Lm, Ls in lens barrel 10,20 for focusing), and further teaches that when the second movable part is rotated by N turns, the first movable part is rotated by one turn, and N is greater than or equal to 10 (i.e. as driven gear, screw 6, 31 is rotated art low speed for focusing by driving gear 34, with low speed reduction gear ratio 1/20, col. 48 line 61-col. 49 line 39, allowing 
low speed control to improve the accuracy of the front lens group frame at the focusing time, 
see col. 52 lines 48-53, col. 54 lines -18, col. 48 line 62-col. 49 line 39). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ishino specifying the low speed transmission gear reduction ratio of e.g. 1/20 in varifocal lens with transmission gear means to the focusing module motor gears and cam, (as modified according to Satodate, see above) in order to allow for low speed focusing control to improve the accuracy of the front lens group frame at the focusing time, (see Ishino, e.g. col. 52 lines 48-53, col. 54 lines -18, col. 48 line 62-col. 49 line 39). 
Regarding claim 17, the Liu-Satodate-Ishino combination teaches the invention as set forth above and Liu teaches (see Figs. 1-3) that the lens device further comprises a case (2, paragraphs [15-16, 20-23]) the lens barrel comprises a projection (i.e. as guiding portion 121, paragraphs [20-21]), and the lens barrel is disposed in the case (i.e. as 12 is in 2, paragraphs [15-20]), wherein the first movable part is able to rotate and push 20the projection to move the lens barrel (i.e. as cam 51 rotates face 512 moving 121 portion and lens 12 along optical axis for focusing, paragraphs [20-22]; note that the above limitations following the potential and conditional term “able to” are not positively recited and are treated as optional).  
Regarding claim 18, the Liu-Satodate-Ishino combination teaches the invention as set forth above and Liu teaches (see Figs. 1-3) that the shape of the projection is selected from the group of a rod shape, a sheet shape, a column shape, or an irregular shape (i.e. as the shape of guiding portion 121 depicted in Fig. 3, see paragraphs [20-21]).
Regarding claim 19, the Liu- Satodate-Ishino combination teaches the invention as set forth above and Liu teaches (see Figs. 1-3) that the lens device further comprises a case (2, paragraphs [15-16, 20-23]), and the lens device comprises an elastic member disposed between the case and the lens barrel (i.e. as spring 122 between 12 and 2, paragraph [21]).  
Regarding claim 20, the Liu- Satodate-Ishino combination teaches the invention as set forth above and Liu teaches (see Figs. 1-3) that a power machine (stepper motor 53) is chosen from the group of a step motor, a synchronous motor, and a permanent magnet synchronous motor (i.e. as stepper motor 53, paragraph [07, 15-16, 20-22]).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/            Primary Examiner, Art Unit 2872